Citation Nr: 9925767
Decision Date: 09/10/99	Archive Date: 12/06/99

DOCKET NO. 96-24 295               DATE SEP 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for arthritis
secondary to psoriasis.

2. Entitlement to a rating in excess of 30 percent for psoriasis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 

ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which
denied a rating in excess of 30 percent for the veteran's service-
connected psoriasis and denied entitlement to service connection
for psoriatic arthritis.

A review of the claims folder reveals that, by a rating decision
dated in March 1991, the RO denied the veteran's claim for service
connection for psoriatic arthritis. The veteran did not perfect a
timely appeal with the RO's decision and it became final. 38
U.S.C.A. 5107, 7105 (West 1991) (formerly 38 U.S.C.A. 4005); 38
C.F.R. 20.1103 (1998) (formerly 38 C.F.R. 19.192 (1991)). The Board
notes further that, subsequent to the April 1995 rating decision
that is the subject of the current appeal, the RO did not formally
consider the issue of whether new and material evidence had been
submitted to reopen a previously denied claim that had become
final, but instead, considered the veteran's claim on a de novo
basis.

Notwithstanding that oversight, the Board notes that the United
States Court of Appeals for the Federal Circuit (Federal Circuit)
has held that the Board does not have jurisdiction to consider a
claim which has been previously adjudicated unless new and material
evidence has been submitted. The Federal Circuit determined that,
as a preliminary matter, the Board must determine whether new and
material evidence has been submitted before proceeding to decide a
case on the merits,

2 -

making the RO determination in that regard irrelevant. See Barnett
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Therefore, as an initial
matter, the Board must address the issue of whether new and
material evidence has been received to reopen the claim for service
connection for psoriatic arthritis secondary to the veteran's
service-connected psoriasis before proceeding to a de novo review
of the veteran's claim. The Board must also consider whether any
perceived oversight on the part of the RO was prejudicial to the
veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). Therefore, the
issue has been recharacterized as noted on the title page of this
decision, to reflect the final March 1991 determination, and the
Board will proceed with a review of the veteran's claim on that
basis.

In conjunction with this appeal, a personal hearing was held before
the RO in October 1996, a transcript of which is of record.
Additionally, the Board remanded the case in March 1998 for
additional development, to include scheduling the veteran for a
travel board hearing if such was desired and affording him
orthopedic and skin examinations. Thereafter, the RO scheduled the
veteran for a travel board hearing in July 1999, and the requested
examinations were performed. However, a June 1999 letter from the
veteran's representative referenced the July 1999 travel board
hearing and further stated that the veteran wished his claims file
forwarded to the Board because "his health (was) not good and the
trip would be hard on him." Accordingly, the Board considers this
letter a written withdrawal of the veteran's hearing request
pursuant to 38 C.F.R. 20.702(e) (1998).

FINDINGS OF FACT

1. Service connection for psoriatic arthritis was denied by the RO
in March 1991 and that decision became final in the absence of a
perfected appeal.

2. The evidence submitted subsequent to the March 1991 decision is
new, in that it is not cumulative and was not previously considered
by decisionmakers, it bears directly and substantially on whether
the veteran's psoriatic arthritis is

3 -

secondary to his service connected psoriasis, and it must be
considered in order to fairly decide the merits of his claim.

3. The veteran's service-connected psoriasis is manifested by
itching, scaling, and multiple psoriatic plaques; ulceration or
extensive exfoliation or crusting and systemic or nervous
manifestations have not been demonstrated and it is not shown to be
exceptionally repugnant.

CONCLUSIONS OF LAW

1. The March 1991 rating decision in which service connection for
psoriatic arthritis was denied is final; however, new and material
evidence has been submitted to reopen that claim, and the claim is
reopened. 38 U.S.C.A. 5107, 5108, 7105 (West 1991) (formerly 38
U.S.C.A. 4005); 38 C.F.R. 3.156, 20.1103 (1998) (formerly 38 C.F.R.
19.192 (1991)).

2. The schedular criteria for an evaluation in excess of 30 percent
for psoriasis have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.7, 4.118, Diagnostic Codes 7806, 7816 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was granted service connection for psoriasis and
assigned a schedular evaluation of 10 percent by an April 1982
rating decision. That determination was based on service medical
records, which reflected an eight month history of psoriasis; a
November 1981 report of VA examination which included a diagnosis
of psoriasis; VA outpatient treatment records dated from December
1979 to February 1982 which reflected a diagnosis of and treatment
for psoriasis; and a March 1982 report of VA examination which
included a diagnosis of psoriasis.

4 -

In September 1990, the veteran requested an increased evaluation
for his service-connected disability, stating that it had increased
in severity. The veteran also claimed entitlement to service
connection for psoriatic arthritis as secondary to his service-
connected psoriasis. He stated that his knees and elbows were
extremely painful.

A September 1990 VA Medical Certificate reflects that the veteran
had a history of psoriasis and needed "fee basis card renewal."
Physical examination revealed psoriatic areas on the hands, arms,
and some facial areas.

The veteran was referred to a private physician for VA dermatologic
consultation in connection with his compensation and pension
examination, which was performed in February 1991. That physician
noted the veteran's history of psoriasis from 1969 and indicated
that he had seen the veteran as a VA "consult dermatologist." The
physician reported that the veteran had migrating severe joint pain
without visible swelling or redness. He additionally commented that
the veteran had "service acquired/connected psoriasis, widespread,
severe, with severe joint pain and undocumented psoriatic
arthritis."

The veteran was also referred for a VA consultation for possible
psoriatic arthritis, which was accomplished in March 1991. The
examiner noted arthralgia of the knees and elbows. Physical
examination revealed advanced psoriasis, particularly of the knees
and elbows, and of the nails of the hands and feet. X-ray studies
of the knees and elbows were within normal limits, although a
minimal spur at the superior pole of the right patella and
olecranon spurs bilaterally were demonstrated. The diagnosis was
psoriasis associated with arthralgia of the knees and elbows. The
examiner commented that he was unable to establish a connection
between the veteran's arthralgias and psoriasis and suggested that
the veteran be examined by a rheumatologist.

5 -

Color photographs of the veteran, taken in connection with the
above VA examinations, depict skin abnormalities of the upper and
lower extremities as well as the trunk area.

Upon consideration of the foregoing, by a March 1991 rating
decision, the veteran's service-connected psoriasis was assigned an
increased evaluation of 30 percent disabling, and his claim of
entitlement to service connection for psoriatic arthritis was
denied on the basis that the existence of psoriatic arthritis was
not currently demonstrated. By an April 1991 letter, the veteran
was informed of the denial of his claim for service connection for
psoriatic arthritis and of his right to appeal it within one year.

A Discharge Summary for inpatient care in October 1985 shows that
the veteran was hospitalized for a two week history of sharp chest
pain. It was noted that the veteran's treatment with Prednisone was
stopped because of potential exacerbation of his psoriasis and that
he was discharged with medications to be applied on the plaques of
his legs and lesions on his extremities and body. He was also
provided with shampoo for his scalp.

In October 1994, the veteran requested an increase in his service-
connected psoriasis due to an increase in severity, and claimed
service connection for psoriatic arthritis.

VA outpatient treatment records, dated from March 1993 to November
1994, reflect complaints of and treatment for neck, back, and left
hip pain as well as left foot drop. The veteran was also treated
for psoriasis which, in June 1994, was described as a general
psoriatic rash and, in August 1994, was noted to be slightly
inflamed with mild crusting on the hands. Radiographic findings
reflected L5-S I disc herniation with peripheral spinal
encroachment, mild L5 facet osteoarthritis, and mild L4 and L5
spondylosis, as well as a transitional vertebra.

Upon consideration of the foregoing, by an April 1995 rating
decision, the RO denied a schedular evaluation in excess of 30
percent for psoriasis and determined

- 6 -

that new and material evidence had not been submitted to reopen the
claim for service connection for psoriatic arthritis.

Upon VA examination in April 1996, the veteran reported that, with
the exception of left low back pain, he did not have any joint
symptoms. Examination of the skin showed guttate type lesions
scattered in the trunk, abdomen, and lower extremities. The
veteran's nails were also involved, especially in the hands. The
examiner noted that there was roughening in them but he did not see
any small depressions. Upon examination of the veteran's peripheral
joints, no swelling or deformity was noted. The examiner noted that
the veteran's psoriasis, while extensive, was being controlled with
medication. The diagnoses included psoriasis, with nail involvement
and no other complications. It was noted that there were no
neurological abnormalities.

VA outpatient treatment records, dated from November 1994 to June
1996, include a November 1994 notation of "purplish hue to nose and
fingers/hands with moderate psoriasis." A February 1995 treatment
note showed no recent "flares" of psoriasis, chronic exacerbation,
generalized. In June 1996, the veteran's private physician noted
that the veteran had been in Arizona for one month, got much
natural UVA (ultraviolet A light), and his [skin] was 80 to 90
percent clear.

In connection with his April 1997 personal hearing at the RO,
undated color photos depicting the veteran's skin disorder on his
hands, backside, and face were submitted. Additionally, an undated
and unsigned note, which stated "probably psoriatic arthritis -
tests are negative for rheumatoid arthritis, X-rays too early to
tell chronic psoriatic joint disease," was also submitted.

During his April 1997 hearing, the veteran testified that he has
been provided with skin cream and an ultraviolet light to treat his
psoriasis. Transcript (Tr.) at 2. He testified that his skin
disorder was productive of a lot of itching, excessive flaking, and
soreness and generally increased in severity during the winter. Tr.
at 2-3. The veteran stated that his back and knees were affected by
the arthritis. Tr. at 3. The

7 -

veteran's wife testified that the veteran's treating physicians had
diagnosed psoriatic arthritis. Tr. at 3-4.

VA outpatient treatment records dated from June 1996 to April 1997
include an October 1996 notation that the veteran's psoriasis was
under fair control and X-rays of his extremities were ordered to
rule out psoriatic arthritis. A General Note, dated in April 1997,
reflects that the veteran had "seroneg arthritis with weak knees."
His psoriasis was in fair control, and he had stiff hand nails
which were dystrophic. It was also noted that he had "weak quads"
and it was requested that he be given instruction on straight leg
raising and quad exercises.

Upon VA examination in May 1997, the veteran stated that his
psoriasis "(was) about the same" since his last compensation and
pension examination. The veteran reported that he had lesions
throughout his body, including his face, hair, arms, elbows, hands,
buttocks, thighs, knees, feet. He also reported that his knees hurt
on sitting, bending, kneeling, or getting back up. Musculoskeletal
examination revealed normal range of motion of the neck, spine, and
major joints of the upper and lower extremities. Examination of the
knees revealed no crepitus, popping, erythema, joint effusion or
joint line tenderness and the veteran had negative Lachman, drawer,
and McMurray signs. The veteran's skin was reddish brown in color
and the lesions were described as erythematous and papulosquamous
lesions in various sizes and shapes. The scale was thickened over
the knees, posterior elbows, and some areas of the anterior
forearms. The remainder of the patches were erythematous with very
light scale over the wrists, arms, axilla, anterior forearms,
buttocks, posterior thighs, and some distribution in the crural
folds and perianal areas. The veteran's scalp, face, and chest were
clear and there was one small lesion on his back. His toenails
showed fungal changes and his fingernails revealed pitting. The
diagnoses were history of psoriasis, under fair to good control at
this time; chronic back pain, secondary to psoriatic arthritis
versus slipped disk; and chronic knee pain, bilateral, secondary to
probable psoriatic arthritis versus degenerative joint disease. The
diagnoses with respect to the veteran's back and knees were
subsequently amended to reflect a conclusion of essentially
negative

- 8 - 

sacroiliac joints, with X-rays failing to confirm a diagnosis of
psoriatic arthritis in the lumbosacral and sacroiliac joints, and
mild patellofemoral degenerative arthritis.

A May 1998 note from the veteran's private treating dermatologist
stated that "[t]his patient has chronic plaque type psoriasis and
psoriatic arthropathy with significant pain in elbows and knees and
deformity of the hands. He has disabling pain precluding any heavy
labor."

A June 1998 report of a VA orthopedic examination notes the
veteran's complaints of bilateral knee pain, joint stiffness in his
neck and elbows, and stiffness and itching of his hands.
Examination of the knees demonstrated that the veteran could walk
with a regular gait; there was.no evidence of a limp, and he could
heel walk, toe walk, and squat down and return from squatting
position without apparent discomfort. There was no significant
joint line tenderness and no evidence of swelling, effusion, or
erythema of either knee. Grinding tests were negative and there
were no scars on either knee. The veteran had no complaints of
discomfort in any of the motions of his cervical spine. Both hands
were heavily callused and grimy. There was no evidence of any
inflammatory conditions bothering any of the interphalangeal joints
of the fingers. The elbows demonstrated normal range of motion. The
examiner commented that there was no indication of significant
arthritic condition involving the veteran's knees, elbows, wrists,
hands, fingers, or cervical spine. There were no clinical
manifestations of inflammatory arthritis. There was no evidence of
painful or restricted motion. The examiner expressed doubt with the
diagnosis of psoriatic arthritis and concluded that, although the
veteran clearly had psoriasis on the skin, no significant joint
component could be identified by examination.

Another June 1998 report of VA examination, performed by an RN,
GNP, (Registered Nurse, Geriatric Nurse Practitioner), reflects
that the veteran's medical records or claims file was not available
for review. The veteran reported itching and some scaling and
stated that he felt that it was under good control. The examiner
noted multiple psoriatic plaques involving the hands, elbows,
buttocks, knees, iliac crests, and right anterior thigh. Pitting of
the fingernails of both hands

- 9 -

was also noted. The veteran's scalp, face, ears, chin, and chest
were very clear. The diagnosis was psoriasis and psoriatic
arthropathy, with significant pain in the elbows and knees with
deformity of the hands, under fairly good control at the present
time.

Upon VA examination in January 1999, the veteran reported that the
problems in his knees had become progressively worse over the
years, and complained that they hurt essentially all day and
bothered him at night. He reported no swelling, but complained that
his feet would go very numb and sometimes feel like wood. The
veteran also complained of upper back, neck, and shoulder pain, as
well as hip and back pain which shot down the posterior aspects of
both legs.. He stated that his hands had not been painful.
Musculoskeletal examination revealed no effusions in the shoulders,
full extension of the elbows, and some pain around the shoulders
and to palpation of the epicondyles of the elbows. There was no
effusion or heat present at the wrists or knees, and there was no
swelling in the MCP (metacarpophalangeal) or PIP (proximal
interphalangeal) joints. The examiner noted some pain to palpation
across the metatarsal heads, the epicondyles of the knees, and the
lateral aspects of both hips. The examiner also noted significant
muscular atrophy in the lower extremities. Neurological examination
demonstrated a mild foot drop on the left; however, the reflexes in
the lower extremities were intact. Examination of the skin revealed
diffuse psoriatic plaquing; however, the examiner noted that it was
difficult to really see the skin very well because the veteran was
quite ungroomed. The examiner's impression was probable mild
osteoarthritis of the knees and of the back, and he stated that he
could not, on examination or by chart review, confirm a diagnosis
of psoriatic arthritis. The examiner suspected that the veteran's
problem was more a mild degenerative-type of arthritis. He noted
that the veteran did not have any symptoms either by history or
physical examination of an inflammatory process, and that X-rays
had been unsupportive of a diagnosis of psoriatic arthritis. The
examiner stated that much of the veteran's
musculoskeletal/rheumatologic problems were related to his
decreased muscle tone in the lower extremities. The examiner
concluded that the veteran's rheumatologic problem and his
psoriasis "(were) unrelated and separate entities."

- 10 - 

Service Connection for Psoriatic Arthritis

New and Material Evidence: A decision of the RO becomes final and
is not subject to revision on the same factual basis unless a
notice of disagreement is filed within one year of the notice of
decision. 38 U.S.C.A. 7105 (West 1991) (formerly 38 U.S.C.A. 4005).
If a claim of entitlement to service connection has been previously
denied and that decision becomes final, the claim can be reopened
and reconsidered only if new and material evidence is presented
with respect to that claim. 38 U.S.C.A. 5108; see Manio v.
Derwinski, 1 Vet. App. 140, 145 (1991).

A three-step analysis must be performed when an appellant seeks to
reopen a previously denied claim. Winters v. West, 12 Vet. App 203
(1999)(en banc); Elkins v. West, 12 Vet. App 209 (1999)(en banc).
First, it must be determined whether new and material evidence has
been presented under 38 C.F.R. 3.156(a). Second, if new and
material evidence has been presented, the case must be reopened,
and immediately upon reopening, the Secretary must determine
whether, based upon all the evidence and presuming its credibility,
the claim as reopened is well grounded pursuant to 38 U.S.C.A.
5107(a). Third, if the claim is well grounded, the Secretary may
evaluate the merits after ensuring that the duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled.

Evidence is considered to be "new" if it was not previously
submitted to agency decisionmakers and it is not cumulative or
redundant. The evidence is "material" if it bears directly and
substantially upon the specific matter under consideration and, by
itself or in connection with evidence previously considered, it is
so significant that it must be considered in order to fairly decide
the merits of the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir.
1998); 38 C.F.R. 3.156. New evidence may be found to be material if
it provides "a more complete picture of the circumstances
surrounding the origin of the veteran's injury or disability, even
where it will not eventually convince the Board to alter its rating
decision." Elkins v. West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been submitted, the
evidence is generally presumed to be credible. See Justus v.
Principi, 3 Vet. App. 510, 513 (1992). In addition, all of the
evidence received since the last final disallowance shall be
considered in making the determination. See Evans v. Brown, 9 Vet.
App. 273, 283 (1996).

The Board has reviewed the evidence submitted subsequent to the
March 1991 denial of service connection for psoriatic arthritis, in
the context of all the evidence of record, and finds that the
veteran's April 1997 personal hearing testimony and the documentary
evidence submitted in connection therewith; VA outpatient treatment
records dated from June 1996 to April 1997; the May 1998 statement
from the veteran's private physician; and the April 1996, May 1997,
June 1998, and January 1999 reports of VA examinations constitute
new and material evidence. This evidence is new, in that it was not
previously considered by decisionmakers, and it is not cumulative
of the evidence of record when the claim was adjudicated in March
1991. The May 1998 note from the veteran's private physician states
that the veteran has psoriatic arthritis, and the June 1998 report
of VA examination by the RN, GNP, includes a diagnosis of psoriatic
arthritis, while the June 1998 and January 1999 VA examination
reports conclude that there is no support for a diagnosis of
psoriatic arthritis.

The Board further finds that the May 1998 note from the veteran's
private physician and the June 1998 and January 1999 VA examination
reports are material because they bear directly and substantially
upon the specific matter under consideration, that being whether
the veteran has psoriatic arthritis, and they are so significant
that they must be considered in order to fairly decide the merits
of the claim. Hodge, 155 F.3d at 1356. The Board has determined,
therefore, that new and material evidence has been submitted, and
that the claim of entitlement to service connection for psoriatic
arthritis is reopened.

Well Grounded Claims: Having determined that new and material
evidence has been submitted, the Board must next determine whether
the reopened claim is well

- 12 - 

grounded. The Board concludes that the veteran's claim of
entitlement to service connection for psoriatic arthritis, as
secondary to his service-connected psoriasis, is well grounded
because the evidence shows that it is plausible. 38 U.S.C.A.
5107(a); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998). To
establish a well grounded claim for service connection for a
disorder on a secondary basis, the veteran must present medical
evidence to render plausible a connection or relationship between
the service-connected disorder and the new disorder. Jones v.
Brown, 7 Vet. App. 134, 137 (1994).

The medical evidence shows that the veteran is service-connected
for psoriasis and he has been diagnosed with psoriatic arthritis.
This establishes competent medical evidence of a plausible
connection or relationship between the service-connected disorder
and the new disorder. The Board finds, therefore, that the
veteran's claim of entitlement to service connection for psoriatic
arthritis is well grounded. See Hickson v. West, 11 Vet. App. 374,
377 (1998) (in determining whether a claim is well grounded, only
the evidence that supports the claim can be considered and the
evidence is presumed to be credible).

Service-connection: Finally, having determined that new and
material evidence has been submitted and the veteran's claim of
entitlement to service connection for psoriatic arthritis is well-
grounded, the Board must ensure that the duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled prior to turning to the third
step of the analysis proposed by the Court, that is, the evaluation
of the merits of the veteran's claim. See Winters, Elkins, Hodge.

Under the circumstances of this case, where VA has been put on
notice that relevant evidence exists, such evidence should be
associated with the file prior to further consideration by the
Board. Therefore, the issue of entitlement to service connection
for psoriatic arthritis is addressed in the remand portion of this
decision.

- 13 - 

Increased Evaluation for Psoriasis

Pertinent Law and Regulations: Initially, the Board finds that the
veteran's claim for an evaluation in excess of 30 percent for
service-connected psoriasis is well grounded in accordance with 38
U. S.C.A. 5107(a). A well-grounded claim is a plausible claim which
is meritorious on its own or capable of substantiation. Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). In general, an allegation of
increased disability is sufficient to establish a well grounded
claim seeking an increased rating. Proscelle v. Derwinski, 2 Vet.
App. 629 (1992). The Board is also satisfied that all relevant
facts have been properly developed, and that no further assistance
to the veteran is required in order to satisfy the VA's duty to
assist him mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of the
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R.
Part 4 (1998). The percentage ratings contained in the Rating
Schedule represent, as far as can be practicably determined, the
average impairment in earning capacity resulting from diseases and
injuries incurred or aggravated during military service and their
residual conditions in civil occupations. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 3.321(a), 4.1 (1998). Separate diagnostic codes
identify the various disabilities. The VA has a duty to acknowledge
and consider all regulations which are potentially applicable
through the assertions and issues raised in the record, and to
explain the reasons and bases for its conclusion. Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). The requirements set forth in
these regulations for evaluation of the complete medical history of
the claimant's condition operate to protect claimants against
adverse decisions based on a single, incomplete, or inaccurate
report, and to enable the VA to make a more precise evaluation of
the level of the disability and of any changes in the condition. 38
C.F.R. 4.1, 4.2 (1998); Schafrath, 1 Vet. App. at 593-94.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), it
was held that evidence to be considered in the appeal of an initial
assignment of a rating disability was not limited to that
reflecting the then current severity of the disorder.

- 14 -

Cf Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In Fenderson, the
United States Court of Appeals for Veterans Claims (Court) also
discussed the concept of the "staging" of ratings, finding that, in
cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage evaluations for separate periods based on the
facts found during the appeal period.

When a question arises as to which of two evaluations shall be
assigned, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1998). Any reasonable doubt regarding the degree of disability
will be resolved in favor of the claimant. 38 C.F.R. 4.3 (1998).

Skin conditions listed under 38 C.F.R. 4.118, Diagnostic Codes 7807
to 7819 (1998), including psoriasis (7816), are evaluated as
eczema. Eczema with slight, if any, exfoliation, exudation or
itching, if on a nonexposed surface or small area will be assigned
a zero percent rating. A 30 percent evaluation requires constant
exudation or itching, extensive lesions, or marked disfigurement.
A 50 percent evaluation requires ulceration or extensive
exfoliation or crusting and systemic or nervous manifestations or
exceptionally repugnant disfigurement. 38 C.F.R. 4.118, Code 7806.

Analysis: The evidence indicates that the veteran has a long
history of skin problems which require treatment with ongoing
outpatient visits, medication, and creams. Specifically, the
evidence demonstrates that, upon VA examination in April 1996, the
veteran had lesions scattered in the trunk, abdomen, and lower
extremities and there was involvement of his hands and nails. It
was noted that, while the psoriasis was extensive, it was under
good control. In June 1996, the veteran's private physician noted
that 80 to 90 percent of the veteran's skin had cleared up because
he had been exposed to natural UVA. VA outpatient treatment records
show that, in October 1996, the veteran's psoriasis was under fair
control. In connection with his April 1997 personal hearing, the
veteran submitted photos which depicted the disorder of his skin on
his hands, backside, and face; however,

- 15 -

the date on which these photos were taken was not specified. During
his personal hearing, the veteran complained that his skin disorder
was productive of itching, excessive flaking, and soreness. A May
1997 VA examination report notes that the veteran reported that his
skin was about the same as it was during his pervious VA
examination, and the examiner noted that it was under fair to good
control. The June 1998 VA examination report of the veteran's skin
by an RN, GNP, shows that the veteran's skin was under fairly good
control and that his scalp, face, ears, chin, and chest were very
clear.

Accordingly, although the medical evidence demonstrates that the
veteran has extensive psoriatic lesions on his body, it does not
show that his psoriasis is productive of ulceration or extensive
exfoliation or crusting with systemic or nervous manifestations or
that it is exceptionally repugnant, thereby warranting the
assignment of a 50 percent rating under diagnostic code 7806. After
consideration of all the evidence, the Board finds that the current
30 percent evaluation for the veteran's skin condition best
represents his disability picture; thus, the claim is denied.

The evidence is not approximately balanced; rather, the
preponderance of the evidence is against the claim. Thus, the
reasonable doubt doctrine does not apply. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). For the foregoing
reasons, an increased rating for psoriasis must be denied.

ORDER

The veteran having submitted new and material evidence to reopen
his claim for service connection for psoriatic arthritis as
secondary to psoriasis, the appeal is allowed to this extent.

Entitlement to a rating in excess of 30 percent for psoriasis is
denied.

16 -

REMAND

Review of the evidence demonstrates that there have been varying
opinions regarding the veteran's diagnosis of psoriatic arthritis.
As described above, the veteran's treating dermatologist and a VA
RN, GNP, have provided the veteran with a diagnosis of psoriatic
arthritis. However, the VA physicians who examined the veteran in
June 1998 and January 1999 expressed doubt with the diagnosis of
psoriatic arthritis and concluded that the veteran did not have any
symptoms, either by history or on physical examination, to support
a diagnosis of psoriatic arthritis. The Board finds that due to the
conflicting opinions and diagnoses contained in the claims file,
additional development would be helpful.

Additionally, it is noted that a Dr. Becker has been treating the
veteran's psoriasis from as early as 1991 and, during his personal
hearing at the RO, the veteran's wife testified that Dr. Becker and
a Dr. Platter had diagnosed the veteran with psoriatic arthritis.
However, the claims file does not contain the treatment reports
from these physicians and there is no evidence to suggest that the
RO has attempted to obtain copies of such records.

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should obtain the names and addresses of all medical care
providers, both VA and private, who have treated the veteran for
complaints of joint pain. After securing any necessary release(s),
the RO should obtain these records for inclusion in the claims
file.

- 17 - 

2. After securing the necessary releases, the RO should obtain
copies of the veteran's treatment records from Drs. Becker and
Platter.

3. After the foregoing development has been completed to the extent
possible, the RO should arrange for the veteran to undergo a VA
rheumatologic examination by a board of two rheumatologists (who
have not previously examined the veteran, if possible), to
determine the nature and likely etiology of his arthritic changes.
The veteran must be advised of the consequences of failing to
report for the examination. The claimsfolder and a separate copy of
this remand must be made available to the examiners, the receipt of
which should be acknowledged in their examination reports. All
necessary tests, including X-ray studies, should be conducted. The
examiners should be requested to examine the veteran individually
and, based on their review of the case, it is requested that the
examiners express an opinion as to the probability that the veteran
currently has demonstrated arthritic changes due to his service-
connected psoriasis vulgarism If it is as likely as not the case
that the veteran has psoriatic arthritis, the involved joints
should be specifically identified. The examination reports should
reflect review of pertinent material in the claims folder,
including the medical records noted above, and include the factors
upon which the opinion is based. Any differences of opinion should
be resolved prior to completion of the reports.

18 -

4. The RO should then review the record. If the examination reports
are not responsive to the Board's instructions, they must be
returned to the examiners as inadequate.

5. The claim should then be readjudicated with consideration of all
pertinent law, regulations, and Court decisions. If the veteran's
claim remains in a denied status, he and his representative should
be provided with a supplemental statement of the case, which
includes all applicable laws and regulations and a full discussion
of action taken on his claim. The applicable response time should
be allowed.

The case should then be returned to the Board, if in order, after
compliance with the customary appellate procedures. No action is
required of the veteran until he is so informed. The Board
intimates no opinion as to the ultimate decision warranted in this
case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

(Continued on Next Page)

- 19 -

S.F. Sylvester 
Acting Member, Board of Veterans' Appeals

- 20 - 



